DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “the winding assembly of the transformed forms the primary winding.” For examination purpose, the limitation in question is interpreted as --the at least one winding assembly of the transformer forms the primary winding--.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. PG. Pub. No. 2013/0188329 A1) in view of Lu et al. (U.S. PG. Pub. No. 2015/0155089 A1).
With respect to claim 1, Chang et al., hereinafter referred to as “Chang,” teaches a transformer (FIGs. 4, and 7-9), comprising: 
a magnetic core 10B comprising a magnetic core pillar (center leg); 
at least one winding assembly 20B disposed around the magnetic core pillar for receiving an input power; and 
a first conductive plate assembly (a first assembly 30B) and a second conductive plate assembly (second assembly 30B) disposed around the magnetic core pillar and electromagnetic coupled with the winding assembly via the magnetic core, respectively; 
transformed forms the primary winding, wherein the first conductive plate assembly and the second conductive plate assembly form the first secondary winding and the second secondary winding, respectively (paras. [0042]-[0044]). Chang does not expressly teach the primary winding is single and electromagnetic coupled with the first secondary winding and the second secondary winding.
Lu et al., hereinafter referred to as “Lu,” teaches a transformer 330 (FIG. 5), wherein the primary winding 340 is single and electromagnetic coupled with the first secondary winding 352 and the second secondary winding 354 (para. [0053]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the single primary winding coupled to two secondary windings as taught by Lu to the transformer of Chang to reduce the number of magnetic components as well as the size and weight (para. [0006]).
With respect to claim 2, Chang in view of Lu teaches the transformer according to claim 1, wherein the main body of each one of the conductive plates has a hole (central opening), the holes of the at least two conductive plates of each one of the first conductive plate assembly and the second conductive plate assembly are corresponding in position to each other so as to form an insertion part of the first conductive plate assembly and the second 
With respect to claim 3, Chang teaches the transformer according to claim 1, wherein the magnetic core is an EE shaped magnetic core, the magnetic core pillar is formed by two middle pillars of the EE shaped magnetic core, and the pins of the at least two conductive plates extending outwardly form the corresponding main bodies are opposite to each other (Chang, paras. [0042] and [0044]). 
With respect to claim 5, Chang in view of Lu teaches the transformer according to claim 1, wherein the transformer comprises plural winding assemblies and plural conductive plate assemblies, and the plural winding assemblies and the plural conductive plate assemblies are arranged interlaced (Chang, paras. [0042] and [0044]). 
With respect to claim 6, Chang in view of Lu teaches the transformer according to claim 1, the first secondary winding (first secondary winding 30) is a center tap (middle connection of first secondary winding 30) and comprises a first end (upper or lower end), a second end (the other of upper or lower end) and a first center tap end (connection end between upper and lower end), wherein the conductive plate assembly comprises a first conductive plate assembly (upper assembly 30B) and a second conductive plate assembly (assembly 30B below first conductive assembly), the first conductive plate assembly and the second conductive plate assembly form the first secondary winding and the second secondary winding, respectively, wherein both of the first conductive plate assembly and the second conductive plate assembly comprise a first conductive plate 31B and a second conductive plate 31B, respectively, the pin 312B or 313B of each one of the first conductive plate comprises a first leg (leg of pin 312B or 313B) and a second leg (leg of the other of pin 312B or 313B), the pin of each one of the second conductive plates comprises a first leg (leg of pin 312B or 313B) and a second leg (leg of the other of pin 312B or 313B), wherein the first leg of the first 
With respect to claim 7, Chang in view of Lu teaches the transformer according to claim 6, wherein the first end of the first secondary winding, the second end of the first secondary winding, the third end of the second secondary winding and the fourth end of the second secondary winding are connected to the corresponding rectifiers D11-D32, respectively (Chang, paras. [0031], and [0044]). 

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Lu, as applied to claim 1 above, and further in view of Wu et al. (U.S. PG. Pub. No. 2011/0115598 A1).
With respect to claim 4, Chang in view of Lu teaches the transformer according to claim 1. Chang in view of Lu does not expressly teach each one of the conductive plates is a copper plate or a printed circuit board. 
Wu et al., hereinafter referred to as “Wu,” teaches a transformer 2 (FIG. 62), wherein each one of the conductive plates 32 is a copper plate or a printed circuit board (para. [0030]). It .

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837